DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered. 
Drawings
The drawings were received on 5/9/22; these drawings are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10, and 15-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: the second clause of this claim has been amended to recite “the thickness of the application member being substantially equal to or slightly greater than the width of the opening”; however, no such relationship is disclosed in applicant’s specification. While applicant has support for a relationship between the width of the application member and the width of the opening, there is no support for the thickness of the applicator to have a relationship with the width of the opening. This is a new matter rejection. 
Claim 9: depends from claim 1, which was amended to require the application member be parallelepiped shaped; claim 9 requires the reservoir being substantially cylindrical. While applicant’s disclosure provides support for a cylindrical reservoir and in a separate embodiment for the application member to be parallelepiped shaped, it does not provide support for this combination of features as applicant now claims. It appears applicant is attempting to combine embodiments in the claims without proper written description support, so this is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-10, and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “the width of the opening being smaller than the width of the reservoir” in line 4-5, but the goes on in the next clause to recite “a width K of the reservoir” making it unclear how many widths exactly are being claimed. This claim also recites “the thickness of the application member being substantially equal to or slightly greater than the width of the opening”; however, as discussed above, no relationship is disclosed between a “thickness” of the application member and the “width” of the opening only between the width of the application member and the width of the opening making it unclear what dimension “thickness” is supposed to be referring to. Is it the width of the application member or is this some other dimension? Clarification or correction is requested.  
Claim 2: recites “the entire height of the reservoir”; however, claim 1 was amended to require a width and a thickness and there is no indication of any relationship between these dimensions and this “height” making it unclear if “height” and “thickness” or synonymous and if not, how many dimensions are being claimed and how they relate to each other, if at all. Clarification or correction is requested.  
Claim 6: recites “the larger cross-sectional area” without antecedent basis and without clearly linking this “cross-sectional area” to any of the “width” or “thickness” dimensions set forth in claim 1, which is confusing because it is unclear what cross-sectional area is being claimed. Clarification or correction is requested.     
Claim 8: recites “a width of the application member”; however, claim 1 already sets forth the application member having “a thickness” and it is unclear if these are the same or different dimensions. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 20130153461).
Claim 1: Hein discloses a cosmetic refill (110, Fig 8) inserted in a removable manner [0040] into a housing (see Figs 7-8) of a system for treating the hair (90), the refill comprising: a body (see annotations) comprising a cavity (see annotations) forming a reservoir containing a liquid [0032] hair product [0031-0032] that can include solely argan oil [0032], the reservoir having a top opening (114) with a width smaller than a width of the reservoir; a porous [0029] application member (20) extending partially into the reservoir through the opening (see annotations); the thickness or width of the application member is approximately equal to the width of the opening and the application member is fixed in the reservoir when in use [0031], the application member extends over only a portion of a width of the reservoir (see annotations) because even if only small there is a gap between the ends of the reservoir and the application member that allow it to be removably fixed in position in the reservoir, the application member having at least two opposite sides (see annotations) extending at least partially into the reservoir and at least partially in contact with the hair product contained in the reservoir [0031-0032]. Hein further discloses that while the application member is illustrated as having a T-shaped cross-sectional shape with a base (112) carrying two projections (18), the base can also be provided in other shapes including circular or square [0029] and a square cross-sectional shape of the base would make the application member substantially parallelepiped while still having the two larger opposite sides that are at least partially in contact with the hair product since the application member is porous and the hair product is liquid. 

    PNG
    media_image1.png
    345
    434
    media_image1.png
    Greyscale

Claim 2: Hein discloses the application member extending into the reservoir over the entire height of the reservoir and bearing against a bottom of the reservoir (see Fig 8). 
Claim 4: Hein discloses the application member can be made from a sintered material [0029]. 
Claim 5: Hein discloses the application member being molded [0030]. 
Claim 6: Hein discloses the width of the reservoir being greater than the width of the opening (see Fig 8 & annotations) and the application member having a greater cross-sectional area than the opening when viewing from the side because the application member protrudes from the reservoir (see Figs 7-8). 
Claim 7: Hein discloses the application member being removable from the reservoir [0046] (see Fig 18). 
Claim 16: Hein discloses the body extending along a longitudinal axis and the opening also extending along this longitudinal axis (see Figs 7-8). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20130153461).
Claim 8: Hein discloses the invention essentially as claimed except for the application member having a thickness of less than or equal to 30mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the application member of Hein to comprise a width/thickness of 30mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Furthermore, applicant’s own disclosure indicates on Page 3, that “the thickness of the applicator may be less than or equal to 3 cm” with no reason for this dimension and no criticality indicated. 
Claim 9: Hein discloses the invention of claim 1 and further discloses that the reservoir can be circular [0029]. Hein discloses the invention essentially as claimed except for the reservoir being of substantially cylindrical form; however, in an adjacent embodiment, Hein discloses the reservoir and application member can be of substantially cylindrical form (see Figs 14-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hein by providing the reservoir of substantially cylindrical shape, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Alternatively, or additionally, Hein discloses that the reservoir can be circular or any shape [0029]. Hein discloses the invention essentially as claimed except for the reservoir being substantially cylindrical. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hein by providing the reservoir as substantially cylindrical, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Hein.
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20130153461) in view of Leung (US 8757175).
Claim 10: Hein discloses the invention essentially as claimed except for the reservoir including a filling aperture closed by a removable stopper. 
Leung, however, discloses a hair styling device with a removable reservoir of hair product (108) wherein this reservoir includes a porous application member (138; Col 4, 50-60) as well as a filling aperture covered by a removable stopper/door (134) in order to make refilling the reservoir more convenient. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Hein by providing the reservoir with a filling aperture and removable stopper as taught by Leung in order to make refilling the reservoir with product more convenient. 
Claim 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20130153461) in view of Glenn (US 20080087293).
Claim 15: Hein discloses the invention essentially as claimed except for a specific pore size of the porous application member. Glenn, however, discloses a hair production application device (see Figs 1-5) including a porous application member [0042] and specifically discloses that the pore size chosen for a particular applicator is directly related to the viscosity of the product being applied [0036 & 0042]. Glenn discloses the if the composition has a viscosity from 3000cPs to 150000cPs, then the pore size should be about 300-3000 microns [0036]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the refill of Hein by providing it with pore sizes ranging from 5-100 microns because this is no more than optimizing a particular pore size to account for the viscosity of the particular hair treatment product being applied and it would be within the level of ordinary skill in the art to do this since Glenn explicitly teaches doing just that, as well as products with an average pore size of 75 microns (see Table 1) which falls within applicant’s claimed range. 
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but are all drawn to the newly presented claim limitations, which have been addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772